                  Case 1:19-cv-05851-LTS-SDA Document 12 Filed 11/18/19 Page 1 of 5
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
    19-cv-05851-LTS                       6/21/2019                   500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe
                                                                                  subscriber assigned IP address 98.7.204.227



       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                           11/16/2019

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.Mango                                                                11/18/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                                Reset
      Case 1:19-cv-05851-LTS-SDA Document 12 Filed 11/18/19 Page 2 of 5


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:19-cv-05851-LTS-SDA
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 98.7.204.227,

                        Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 98.7.204.227 (“Defendant”), through

Defendant’s counsel, Erin Russell, Esq. Pursuant to the settlement agreement’s terms, Plaintiff

hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion

for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: November 16, 2019                     Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
       Case 1:19-cv-05851-LTS-SDA Document 12 Filed 11/18/19 Page 3 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF and that service was perfected on all

counsel of record and interested parties through this system.


                                                     By: /s/ Jacqueline M. James__
                                                            Jacqueline M. James, Esq.




                                                2
                              Case 1:19-cv-05851-LTS-SDA Document 12 Filed 11/18/19 Page 4 of 5
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                                 IP Address: 98.7.204.227
Total Works Infringed: 35                                                                              ISP: Spectrum
 Work         Hash                                        UTC               Site          Published        Registered       Registration
 1            C67CEBFB35714146396FF2583118CA8B68E56015    05/08/2019        Blacked Raw   05/07/2019       06/03/2019       PA0002178775
                                                          02:57:08
 2            143ED56E751B662F727B52D79C441FBCC16BB177    12/21/2018        Blacked       12/20/2018       02/02/2019       PA0002154970
                                                          22:12:14
 3            16964274EEF2DEB09294CF8A21B1AFBB9CC70842    01/12/2019        Tushy         01/11/2019       01/22/2019       PA0002147904
                                                          20:10:12
 4            1D652D14E624CF4FE65234E00AB298914C6B5B1B    01/08/2019        Vixen         01/04/2019       01/22/2019       PA0002147681
                                                          23:58:08
 5            24F17708EFCAC58DF9FDADED47654864C1F4DB52    06/06/2018        Vixen         05/29/2018       07/14/2018       PA0002128390
                                                          01:05:22
 6            25075BEE3E430D7FF4B45A78867471F6EA59D266    01/08/2019        Tushy         12/27/2018       01/22/2019       PA0002147899
                                                          23:59:26
 7            400E090F4802B871662C556A82ABFC945392215F    05/22/2018        Blacked       05/15/2018       06/19/2018       PA0002126654
                                                          00:14:14
 8            42D25EA4B1A9033D15803A9F27699FE5ACBE02AD    10/16/2018        Vixen         08/02/2018       09/01/2018       PA0002119574
                                                          00:31:14
 9            498C38E65A191A26E153A7D80BCFBCA20069BDFD    04/15/2019        Blacked Raw   01/17/2019       02/22/2019       PA0002155141
                                                          01:14:07
 10           4B9E0DF0E3594DC1E77FE5C08FA2A6FEA65979DC    02/27/2019        Blacked Raw   02/26/2019       03/31/2019       PA0002163980
                                                          23:31:33
 11           53DD9DA9E0B24B4961098D0683C348309445E260    12/28/2018        Vixen         12/25/2018       01/22/2019       PA0002147901
                                                          21:34:56
 12           569EA4E37D734845F004640477EAC8E02A56BA2C    03/07/2019        Vixen         03/05/2019       03/31/2019       PA0002163982
                                                          03:58:29
 13           6104B7F50999C9346F73522A4B8CFC0684D6B48E    09/18/2018        Blacked Raw   07/21/2018       09/01/2018       PA0002119592
                                                          02:39:02
 14           6A9C3A31CC22405729F230BE6332DE0A31F7BB38    12/28/2018        Vixen         12/20/2018       01/22/2019       PA0002147683
                                                          21:36:47
 15           6F163C383995F829D551524573789A6FEC5C22D5    06/06/2018        Vixen         06/03/2018       07/09/2018       PA0002109331
                                                          01:04:49
 16           716BD92E139BE2039209B3F8C494B7A8356E4774    11/28/2018        Blacked Raw   11/21/2018       12/18/2018       PA0002141915
                                                          01:26:57
 17           7C8758690E3BB2F2D03A741B58A27C525B8699BA    02/22/2019        Tushy         02/20/2019       04/29/2019       PA0002170363
                                                          02:58:01
                       Case 1:19-cv-05851-LTS-SDA Document 12 Filed 11/18/19 Page 5 of 5
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     80494AFA4036C921B131676C3D1A61F5DE378231 04/15/2019   Blacked       04/10/2019   05/11/2019   PA0002173883
                                                01:22:42
19     8B84870625941F984BA357806583B9F62C6D5F9D 02/02/2019   Tushy         01/31/2019   02/22/2019   PA0002155140
                                                04:04:39
20     8F914AD5D985A4614B945A9CBAEA70996038A99E 07/09/2018   Vixen         07/03/2018   07/26/2018   PA0002112153
                                                23:11:34
21     958114234F010ED12787587C6B9FA13E19388CF1 10/29/2018   Vixen         10/26/2018   12/10/2018   PA0002145824
                                                23:53:54
22     A93D128460BD58723BF227F061B37EDBF17079EE 08/24/2018   Vixen         08/22/2018   09/05/2018   PA0002135676
                                                00:53:50
23     AA99615AE6C723CB3050DAC4D48D914E6D5CC02F 05/22/2018   Blacked Raw   05/17/2018   06/19/2018   PA0002126644
                                                00:15:56
24     B038E50CE96EA99AC02E1BCF051643E7314A3667 09/13/2018   Blacked       09/12/2018   11/01/2018   PA0002143426
                                                00:52:51
25     B4CA9DE725804650188413CE5326FF8FD94AE9ED 10/02/2018   Tushy         09/28/2018   10/16/2018   PA0002127781
                                                23:10:31
26     B80966EB25CE62DA272DA719ED0EFEF0C671D237 09/06/2018   Vixen         09/06/2018   11/01/2018   PA0002143433
                                                23:16:44
27     C2D9B1003D58049A4B3166BE0C9620ECCA0B4800 04/09/2019   Vixen         04/04/2019   04/29/2019   PA0002169968
                                                23:43:19
28     C60F238231FA7D72F30AD0AC8AEE75366CE5E5E8 02/14/2019   Blacked       02/09/2019   03/11/2019   PA0002158599
                                                01:52:03
29     CA0BEF3F878732A15ED3BF5FE35FF711ACC0DD2E 12/21/2018   Tushy         12/20/2018   01/22/2019   PA0002147682
                                                22:12:29
30     D33B55F4B260300934470B2571AA379EBBA73038 12/12/2018   Vixen         12/10/2018   01/22/2019   PA0002149491
                                                00:21:52
31     D35DE91797823D90CFD9EAB5A55CF23E8D37AB3A 01/02/2019   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                18:12:34
32     E0805C7C54BD9B9777F151B670B78A4D50290951 05/12/2018   Blacked       05/10/2018   05/24/2018   PA0002101376
                                                11:35:48
33     ECEC874C21239A30F35D90C14D825619A4E8486A 08/24/2018   Blacked Raw   08/20/2018   09/05/2018   PA0002135002
                                                00:53:01
34     ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39 12/14/2018   Blacked Raw   12/13/2018   02/02/2019   PA0002154971
                                                23:50:58
35     EE4D29BA667E69950AA31279F7FA846BF696BF9D 08/07/2018   Blacked       08/03/2018   09/01/2018   PA0002119596
                                                02:57:40
